People v Vansteen (2016 NY Slip Op 04191)





People v Vansteen


2016 NY Slip Op 04191


Decided on June 1, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2015-05064

[*1]People of State of New York, respondent, 
vRyan Vansteen, appellant.


Richard B. Stafford, Bohemia, NY, for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Glenn Green of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated May 15, 2015, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
After a hearing conducted pursuant to the Sex Offender Registration Act (see Correction Law art 6-C), the defendant, who was convicted of possessing a sexual performance by a child less than 16 years of age, in violation of Penal Law § 263.16, was properly assessed points based upon the fact that his victims were strangers to him, and based upon the number of victims (see People v Gillotti, 23 NY3d 841, 859; People v Morel-Baca, 127 AD3d 833). Moreover, his application for a downward departure from his presumptive risk level was properly denied (see People v Stewart, 123 AD3d 784; People v Pendelton, 112 AD3d 600, 601).
LEVENTHAL, J.P., CHAMBERS, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court